Exhibit 10.1

 

 

 

LOGO [g406419page1.jpg]

CLAUDINE MACARTNEY

CHIEF HUMAN RESOURCES OFFICER

175 Water Street, 21st

Floor New York, NY

10038

T: 212.458.2012

July 3, 2017

Peter Zaffino

316 Mansfield Avenue

Darien, CT 06820

Dear Peter,

We are pleased to confirm the terms of your joining American International
Group, Inc. (“AIG” or the “Company”):

 

  •   Start Date. Your start date will be on or before August 1, 2017 (your
“Start Date”).

 

  •   Position. You will serve as Executive Vice President and Global Chief
Operating Officer, a grade 30 position. In this capacity, you will report
directly to the Chief Executive Officer of AIG (the “CEO”) and be a member of
the AIG Executive Leadership Team. For the avoidance of doubt, you will be
appointed an officer of AIG by AIG’s Board of Directors at its July 12, 2017
meeting and will not be an officer of AIG until such time.

 

  •   Location & Employer. You will be based in New York, NY and employed
directly by AIG Employee Services, Inc. (your “Employer”).

 

  •   Total Direct Compensation. Your initial annual target direct compensation
will be US $8,500,000, as follows:

 

  •   Base Salary. Your initial base cash salary will be at a rate of US
$1,250,000 per year.

 

  •   Short Term Incentive. Your initial annual incentive target will be
US $3,000,000.

Annual incentives are currently determined and paid in accordance with AIG’s
Short-Term Incentive Plan (“STIP”). For 2017, your Short-Term Incentive (“STI”)
award will be based on a combination of individual-based performance metrics,
which the CEO will establish with you subject to approval and ratification by
the Compensation and Management Resources Committee of the Board of Directors
(the “CMRC”), and



--------------------------------------------------------------------------------

Company-based performance metrics. Your individual award can range between 0
–200% of your STI target and will be made at the discretion of the Company
subject to approval and ratification by the CMRC. Your STI award is contingent
on your being an active employee on the date grants determinations are made and
will be subject to the terms and conditions of the STIP as in effect from time
to time.

For 2017, your STI award will not be prorated and will be payable when STI
awards are regularly paid to similarly-situated active employees.

 

  •   Long Term Incentive. As soon as practicable following your Start Date, a
recommendation on your behalf will be made to the CMRC that, under the AIG Long
Term Incentive Plan (the “LTIP”), you be granted a Long Term Incentive (“LTI”)
award with a target value of US $4,250,000 for 2017. This recommendation and
grant is contingent on your being an active employee of the Company on the date
of CMRC approval of the grant and will be subject to the terms and conditions of
the relevant LTIP and the award agreement governing the grant.

Your 2017 LTI award will consist of 70% Performance Share Units (“PSUs”) and 30%
Restricted Stock Units (“RSUs”). PSUs will provide you the opportunity to earn
shares of AIG Common Stock based on the degree of AIG’s achievement of its
performance criteria during the three-year performance period beginning January
2017. Following the performance period, in the first quarter of 2020, the number
of PSUs earned (from 0% to 200%) will be determined in accordance with the LTIP.
Earned PSUs will be delivered in shares of AIG Common Stock as soon as
practicable following the performance determination. RSUs provide you the
opportunity to receive shares of AIG Common Stock based on continued employment
with the Company until the end of the three-year period beginning January 2017.
RSUs will vest on January 1, 2020 and be delivered as soon as practicable
following vesting. Your LTI award will also include dividend equivalents, as
provided in the LTIP.

Your LTI award will be subject to the terms and conditions of the LTIP and the
award agreement governing the grant (including, without limitation, the
six-month notice requirement and reservation of the right of the Company to pay
in cash) applicable to other senior management grantees.

 

  •   Sign-on Arrangements. In consideration of compensation foregone from your
current employer, as soon as practicable following your Start Date, a
recommendation on your behalf will be made to the CMRC that you be granted an
award in the amount of US $15,000,000 (“Sign-on Award”). The Sign-on Award will
comprise grants of stock options and cash, with the following vesting
conditions:

 

-2-



--------------------------------------------------------------------------------

  •   Stock Options. On the Start Date, AIG will grant you stock options (“Stock
Options”) on 1,000,000 shares of Company common stock with an exercise price
equal to the fair market value of a share of Company common stock on the Start
Date and a seven-year term. The Stock Options will be granted under the AIG 2013
Omnibus Incentive Plan. The Stock Options will vest as follows:

 

  •   Time Options. 333,000 stock options will vest in equal annual installments
on the first three anniversaries of the Start Date, respectively, subject to
your continued employment through such dates (“3-Year Pro-rata Vesting”), except
as provided below (the “Time Options”).

 

  •   Performance Options. As to the other 667,000 Stock Options (the
“Performance Options”):

 

  •   200,000 Performance Options will vest upon the Company attaining a closing
common stock price, for at least twenty consecutive trading days, of at least
$10.00 above the closing stock price on the Start Date (the “Reference Price”)
and satisfaction of the 3-Year Pro-rata Vesting;

 

  •   Another 200,000 Performance Options will vest upon the Company attaining a
closing common stock price, for at least twenty consecutive trading days, of at
least $20.00 above the Reference Price; and

 

  •   Another 267,000 Performance Options will vest upon the Company attaining a
closing stock price, for at least twenty consecutive trading days, of at least
$30.00 above the Reference Price.

 

  •   Cash Award. The remaining balance of the Sign-on Award (US $15,000,000
minus the grant date fair value of the Stock Options as reasonably determined by
AIG) will be granted in cash (the “Cash Award”) and vest and be paid as follows:
fifty percent (50%) of the Cash Award will vest and be paid on February 28, 2018
and fifty percent (50%) of the Cash Award will vest and be paid on January 31,
2019, subject to your continued employment through such dates, except as
provided below.

 

  •   Treatment of Sign-on Award.

 

-3-



--------------------------------------------------------------------------------

  •   Stock Options. Upon your termination of employment by the Company without
Cause, by you for Good Reason, or due to your death or Disability (each as
defined in AIG’s 2012 Executive Severance Plan, the “ESP”, with the addition
that Good Reason shall include any material, adverse change to your job duties
and responsibilities), any unvested portion of the Time Options will immediately
100% vest and remain exercisable for three years, and any unvested portion of
the Performance Options will immediately 100% time-vest as to the portion
subject to 3-Year Pro-rata Vesting and as to the unvested portion of all of the
Performance Options continue to be eligible to vest and become exercisable for
such three-year period, provided that such three-year period will not extend
beyond the seven-year term. Upon a termination of your employment by you not for
Good Reason (and not due to Disability), the vested portion of the Stock Options
will remain exercisable for ninety days (and the unvested portion forfeited and
canceled), provided that such ninety-day period will not extend beyond the
seven-year term. Upon a termination of your employment by the Company for Cause,
all Stock Options (whether vested or unvested) will be forfeited and cancelled.
The Stock Options will be subject to compliance with the same restrictive
covenants as set forth in the LTIP (and, with respect to post-termination
exercise as a result of a termination without Cause or for Good Reason, as set
forth in the ESP).

 

  •   Cash Award. Upon your termination of employment by the Company without
Cause, by you for Good Reason, or due to your Disability (each as defined in the
ESP with the addition that Good Reason shall include any material, adverse
change to your job duties and responsibilities), any unvested portion of the
Cash Award will immediately 100% vest and be paid on the original vesting
schedule. Upon your termination of employment due to your death, any unvested
portion of the Cash Award will immediately 100% vest and be paid as soon as
administratively practicable.

 

  •   Benefits. You will be entitled to benefits consistent with senior
executives of AIG and reimbursement of reasonable business expenses, in each
case in accordance with applicable AIG policies as in effect from time to time.

 

  •   Executive Severance Plan. Beginning as of your Start Date, you will
participate in the ESP.

 

  •   Notice Period. You agree that if you voluntarily resign, you will give six
months’ written notice to the Company of your resignation, which may be working
notice or paid non-working notice at the Company’s sole discretion and which
notice period is waivable by the Company at the Company’s sole discretion.

 

-4-



--------------------------------------------------------------------------------

  •   Clawback Policy. Any bonus, equity or equity-based award or other
incentive compensation granted to you will be subject to the AIG Clawback Policy
(and any other AIG clawback policies as may be in effect from time to time).

 

  •   Indemnification and Cooperation. During and after your employment, AIG
will indemnify you in your capacity as a director, officer, employee or agent of
AIG to the fullest extent permitted by applicable law and AIG’s charter and
by-laws, and will provide you with director and officer liability insurance
coverage (including post-termination/post-director service tail coverage) on the
same basis as AIG’s other executive officers. AIG agrees to cause any successor
to all or substantially all of the business or assets (or both) of AIG to assume
expressly in writing and to agree to perform all of the obligations of AIG in
this paragraph.

You agree (whether during or after your employment with AIG) to reasonably
cooperate with AIG in connection with any litigation or regulatory matter or
with any government authority on any matter, in each case, pertaining to AIG and
with respect to which you may have relevant knowledge, provided that, in
connection with such cooperation, AIG will reimburse your reasonable expenses
and you shall not be required to act against your own legal interests.

 

  •   Tax Matters. Tax will be withheld by your Employer and/or AIG as
appropriate under applicable tax requirements for any payments or deliveries
under this letter. To the extent any taxable expense reimbursement or in-kind
benefits under this letter is subject to Section 409A of the U.S. Internal
Revenue Code of 1986, the amount thereof eligible in one taxable year shall not
affect the amount eligible for any other taxable year, in no event shall any
expenses be reimbursed after the last day of the taxable year following the
taxable year in which you incurred such expenses and in no event shall any right
to reimbursement or receipt of in-kind benefits be subject to liquidation or
exchange for another benefit. Each payment under this letter will be treated as
a separate payment for purposes of Section 409A.

 

  •   No Guarantee of Employment or Target Direct Compensation. This offer
letter is not a guarantee of employment or target direct compensation for a
fixed term.

 

  •   Entire Agreement. This offer letter constitutes AIG and your Employer’s
only statement relating to its offer of employment to you and supersedes any
previous communications or representations, oral or written, from or on behalf
of AIG or any of its affiliates.

 

  •  

Miscellaneous Representations. You confirm and represent to AIG, by signing this
letter, that: (a) you have not taken (or failed to return) any confidential
information belonging to your prior employer or any other entity, and, to the
extent you remain in possession of

 

-5-



--------------------------------------------------------------------------------

any such information, you will never use or disclose such information to AIG or
any of its employees, agents or affiliates; (b) you understand and accept all of
the terms and conditions of this offer; and (c) you acknowledge that your
Employer is an intended third party beneficiary of this offer letter.

 

  •   Related-Party Transaction Review. This offer and your employment with your
Employer are contingent on: (a) approval by the Nominating and Corporate
Governance Committee of the Board of Directors, pursuant to the AIG
Related-Party Transactions Approval Policy, of any ownership position retained
by you in Marsh & McLennan Companies, Inc. (“MMC”) and its affiliates, as well
as any competitor company and/or primary broker, and (b) agreement by you to
fully liquidate any such ownership position as soon as practicable, but in no
event later than within ten (10) business days after the expiration of MMC’s
“blackout period” in relation to second quarter 2017 earnings.

 

  •   Non-Solicitation. This offer and your employment with your Employer are
contingent on your entering into the enclosed Non-Solicitation and
Non-Disclosure Agreement.

 

  •   Employment Dispute Resolution. You are a participant in the Company’s
Employment Dispute Resolution (“EDR”) program, which provides for various ways
to address work- related disputes, including mediation and arbitration, through
the American Arbitration Association (“AAA”). Information on the company’s EDR
Program is available to employees via the Company Intranet and can be made
available to you prior to your date of hire upon request.

 

  •   Background Investigation. This offer is contingent upon the successful
results of a background investigation, which may include, but may not be limited
to, verification of employment, professional certifications, designations or
licenses, criminal and credit history, and educational background.

 

-6-



--------------------------------------------------------------------------------

We look forward to having you as a member of AIG’s leadership team.

 

Sincerely, American International Group, Inc. By:  

/s/ Claudine Macartney

  Claudine Macartney   Chief Human Resources Officer

I agree with and accept the foregoing terms.

/s/ Peter Zaffino                                    

 

-7-



--------------------------------------------------------------------------------

NON-SOLICITATION AND NON-DISCLOSURE AGREEMENT

1. The individual executing this agreement (the “Employee”) is or will soon be
an at-will employee of American International Group, Inc. or one of its
subsidiaries (the “Company”). As such, the Employee is free to resign from
employment at any time and for any reason. Likewise, the Company may terminate
the Employee’s employment at any time for any reason. This Agreement is not a
guarantee of any fixed term employment.

2. This Agreement is a term and condition of the Employee’s at-will employment
with the Company. Employment with the Company is conditioned upon the Employee’s
execution of this Agreement.

3. This Agreement is necessary for the protection of the legitimate and
protectable business interests of the Company and its affiliates (collectively,
“AIG”) in their customers, customer goodwill, accounts, prospects, employee
training, and confidential and proprietary information. The Employee’s
employment requires exposure to and use of Confidential, Information (as defined
in Paragraph 5). Accordingly, the Employee agrees that during and after the
Employee’s employment with AIG, the Employee will not, directly or indirectly,
on the Employee’s own behalf or on behalf of any other person or any entity
other than AIG solicit, contact, call upon, communicate or attempt to
communicate with any customer or client or prospective customer or client of
AIG, where to do so would require the use or disclosure of Confidential
Information (for purposes of this Agreement, “customer or client” shall not
include insurance brokers). The Employee further agrees that during the
Employee’s employment with AIG and for a period of one (1) year after employment
terminates for any reason, the Employee will not, directly or indirectly,
regardless of who initiates the communication, solicit, participate in the
solicitation or recruitment of, or in any manner encourage or provide assistance
to, any employee, consultant, registered representative, or agent of AIG to
terminate his or her employment or other relationship with AIG or to leave its
employ or other relationship with AIG for any engagement in any capacity or for
any other person or entity.

4. During the term of employment, the Employee will have access to and become
acquainted with Confidential Information. The Employee agrees that during the
Employee’s employment and any time thereafter, all Confidential Information will
be treated by the Employee in the strictest confidence and will not be disclosed
or used by the Employee in any manner other than

 

-8-



--------------------------------------------------------------------------------

in connection with the discharge of the Employee’s job responsibilities without
the prior written consent of AIG or unless required by law. The Employee further
agrees that Employee will not remove or destroy any Confidential Information
either during the Employee’s employment or at any time thereafter and will
return to AIG any Confidential Information in Employee’s possession at the end
of Employee’s employment (or earlier if so requested by the Company). The
Employee also agrees that during and after the Employee’s employment with AIG,
the Employee will not make any disparaging comments about AIG or any of its
officers, directors or employees to any person or entity not affiliated with
AIG. Nothing herein shall prevent the Employee from making or publishing any
truthful statement (a) when required by law, subpoena or court order, (b) in the
course of any legal, arbitral or regulatory proceeding, (c) to any governmental
authority, regulatory agency or self-regulatory organization, or (d) in
connection with any investigation by AIG.

5. “Confidential Information” refers to an item of information or a compilation
of information in any form (tangible or intangible), related to AIG’s business
that AIG has not made public or authorized public disclosure of, and that is not
generally known to the public through proper means. Confidential Information
includes, but is not limited to: (a) business plans and analysis, customer and
prospective customer lists, personnel, staffing and compensation information,
marketing plans and strategies, research and development data, financial data,
operational data, methods, techniques, technical data, know-how, innovations,
computer programs, un-patented inventions, and trade secrets; and
(b) information about the business affairs of third parties (including, but not
limited to, customers and prospective customers) that such third parties provide
to Company in confidence. The presence of non-confidential items of information
within an otherwise confidential compilation of information will not remove the
compilation itself (the information in its compiled form) from the protection of
this Agreement. Employee acknowledges that items of Confidential Information are
Company’s valuable assets and have economic value, actual or potential, because
they are not generally known by the public or others who could use them to their
own economic benefit and/or to the competitive disadvantage of the Company.

 

-9-



--------------------------------------------------------------------------------

6. The covenants contained in Paragraphs 3 and 4 of this Agreement shall be
enforced to the fullest extent permissible under the laws and public policies of
each jurisdiction in which enforcement is sought. The Employee acknowledges that
these restrictions are reasonably necessary for the protection of AIG. The
Employee also acknowledges that irreparable harm and damages would result to AIG
if the provisions of Paragraph 3 or 4 were not complied with and agrees that AIG
shall be entitled to legal, equitable or other remedies, including, without
limitation, injunctive relief and specific performance to protect against the
inevitable disclosure of AIG’s Confidential Information, any failure to comply
with the provisions of Paragraph 3 or 4 of this Agreement, or any threatened
breach of any term of this Agreement. The Employee further agrees that the
Employee shall be liable for the attorneys’ fees and costs incurred by AIG as a
result of the Employee’s breach of Paragraph 3 or 4 of this Agreement.

7. Invention Assignment: (a) Employee hereby assigns all right, title and
interest in any intellectual property, including but not limited to discoveries,
ideas, inventions, works, reports, rules, processes, lists, data and other
materials along with all improvements thereto (whether or not patentable or
registerable under copyright or similar statutes) conceived, produced or
developed by Employee, either alone or in conjunction with others, pursuant to,
or in furtherance of Employee’s employment with the Company (collectively
“Intellectual Property”). Moreover, if requested, Employee agrees to execute any
documents required to perfect the Company’s interest in the above referenced
intellectual property, and to otherwise fully cooperate with such process during
and after Employee’s employment with the Company.

(b) This assignment shall include all such Intellectual Property that: (1)
relates in any way to the Company’s business, or to actual or anticipated
research and development of the Company; or (2) results in any way from the
performance by Employee of duties and responsibilities as an employee of the
Company. Employee further agrees that all original works of authorship which
were made by Employee (either alone or with others) within the scope of and
during the period of Employee’s employment with the Company and which are
protectable by copyright laws, are “works made for hire” as that term is defined
in the United States Copyright Act.

(c) Notwithstanding the above, this Section does not apply to inventions that
qualify under state law as inventions that cannot be required to be assigned.

 

-10-



--------------------------------------------------------------------------------

8. This Agreement (together with the AIG Code of Conduct) sets forth the entire
agreement regarding the subject matter contained in this Agreement, supersedes
any and all prior agreements and understandings regarding this subject matter,
and may be modified only by a written agreement signed by the Employee and the
Company. To the extent that any provision of this Agreement is inconsistent with
the Code of Conduct, this Agreement governs. If any term of this Agreement is
rendered invalid or unenforceable, the remaining provisions shall remain in full
force and shall in no way be affected, impaired or invalidated. Should a court
determine that any provision of this Agreement is unreasonable, whether in
period of time, geographical area, or otherwise, the Employee agrees that such
provision of the Agreement should be interpreted and enforced to the maximum
extent that such court deems reasonable.

9. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS PROVISIONS (WHETHER
OF THE STATE OF NEW YORK OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE
APPLICATION OF ANY LAW OTHER THAN THE STATE OF NEW YORK. ANY DISPUTE CONCERNING
THIS AGREEMENT SHALL PROCEED IN ACCORDANCE WITH THE TERMS OF THE COMPANY’S
EMPLOYMENT DISPUTE RESOLUTION PROGRAM.

IN WITNESS WHEREOF, the Employee has agreed to the terms set forth above by
signing below.

 

/s/ Peter Zaffino   7/5/17 Employee   Date:

 

-11-